UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-K (Mark One) o ANNUAL REPORT UNDER SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 or x TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-27443 BAYOU CITY EXPLORATION, INC. (Exact name of registrant as specified in its charter) NEVADA 61-1306702 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 632 Adams Street — Suite700, Bowling Green, KY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (270) 842-2421 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Securities registered pursuant to section 12(g) of the Act: Common Stock, $0.005 par value (Title of class) Indicate by check mark if the registrant is a well known seasoned issuer, as defined in rule 405 of the Securities Act. Yes oNo þ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Exchange Act. Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained in this form, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated Filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes o No þ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of June 30, 2011, the last day of the registrant’s most recently completed second quarter, was $1,459,369. As of April 3, 2012 the registrant had 99,003,633 shares of Common Stock, par value $0.005 per share, issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCENone. FORM 10-K TABLE OF CONTENTS PART I 2 ITEM 1. BUSINESS 2 ITEM 1A. RISK FACTORS 5 ITEM 1B. UNRESOLVED STAFF COMMENTS 5 ITEM 2. PROPERTIES 5 ITEM 3. LEGAL PROCEEDINGS 10 ITEM 4. MINE SAFETY DISCLOSURES 10 PART II 10 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 10 ITEM 6. SELECTED FINANCIAL DATA 11 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 15 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 15 ITEM 9A. CONTROLS AND PROCEDURES 15 ITEM 9B. OTHER INFORMATION 16 PART III 16 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 16 ITEM 11. EXECUTIVE COMPENSATION 18 ITEM 12. SECURITIES OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 20 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 20 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 21 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 21 SIGNATURES 24 INTRODUCTORY COMMENT Throughout this Annual Report on Form 10-K (this "Report”), the terms “we,”“us,”“our,”or the “Company” refers to Bayou City Exploration, Inc., a Nevada corporation. FORWARD LOOKING STATEMENTS When used in this Report, the words “may,” “will,” “expect,” “anticipate,” “continue,” “estimate,” “intend,” and similar expressions are intended to identify forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) regarding events, conditions and financial trends which may affect the Company’s future plans of operations, business strategy, operating results and financial position. Such statements are not guarantees of future performance and are subject to risks and uncertainties described herein and actual results may differ materially from those included within the forward-looking statements.Additional factors are described in the Company’s other public reports and filings with the Securities and Exchange Commission (the “SEC”).Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date made.The Company undertakes no obligation to publicly release the result of any revision of these forward-looking statements to reflect events or circumstances after the date they are made or to reflect the occurrence of unanticipated events. This Report contains certain estimates and plans related to us and the industry in which we operate, which assume certain events, trends and activities will occur and the projected information based on those assumptions.We do not know that all of our assumptions are accurate.If our assumptions are wrong about any events, trends and activities, then our estimates for future growth for our business may also be wrong.There can be no assurance that any of our estimates as to our business growth will be achieved. The following discussion and analysis should be read in conjunction with our financial statements and the notes associated with them contained elsewhere in this Report.This discussion should not be construed to imply that the results discussed in this Report will necessarily continue into the future or that any conclusion reached in this Report will necessarily be indicative of actual operating results in the future.The discussion represents only the best assessment of management. 1 PART I ITEM 1.BUSINESS Development of the Company Bayou City Exploration, Inc., a Nevada corporation (the “Company”), was organized in November 1994, as Gem Source, Incorporated and in June 1996 changed its name to Blue Ridge Energy, Inc. On June 8, 2005the Company again changed its name to Bayou City Exploration, Inc. Overview of Business The Company is engaged in the oil and gas exploration business, and focuses its operations primarily in the gulf coast of Texas, east Texas, south Texas, and Louisiana.Our primary business objective focuses on the management of partnerships created to explore and develop oil and gas reserves.We manage partnerships that purchase interests in exploratory wells and/or interests in producing oil and gas properties with undrilled reserves.Our growth strategy is based on sponsoring partnerships in which third party investors purchase an interest.These partnerships then assume the costs associated with the drilling of oil and gas wells in exchange for units in a partnership that holds a portion of the working interest derived from the wells they finance.We act as the managing general partner for these partnerships and maintain a partnership interest or a working interest position outside of the partnership in each program for which we pay our proportionate share of the actual cost of drilling, testing, and completing the project and subsequent operating expenses to the extent that we retain a portion of the working interest.We believe this strategy allows for a reduction of financial risk associated with drilling new wells, while enabling us to earn income from present production in addition to income from any successful new drilling. When we undertake a drilling project, a calculation is made to estimate the costs associated with drilling the well.The Company then forms and sells interest in a partnership that will acquire working interest in the well and undertake drilling operations.We typically enter into turnkey contracts with the partnerships we manage, pursuant to which we agree to undertake the drilling and completion of the partnerships’ well(s), for a fixed price, to a specific formation or depth (each, a “Turnkey Agreement”).As such, each partnership essentially prepays a fixed amount for the drilling and completion of a specified number of wells, which we record as revenue. In addition to our current business strategy described above, we also own certain oil and gas interests outside of the interests in the partnerships we sponsor that have developed into revenue producing properties as well as an interest in a lease development joint venture to develop properties located in the Illinois Basin. We use the cash generated by these oil and gas interests in addition to the revenues from our direct investment partnerships to cover our ongoing operational needs. Competition, Markets and Regulations Competition: The oil and gas industry is highly competitive in all its phases.The sale of interests in oil and gas projects, like those sponsored by the Company, is also very competitive.Major and independent oil and gas companies actively bid for desirable oil and gas prospects. Many of our competitors are substantially larger than we are and possess substantially greater financial resources, personnel, and budgets than we do, which may affect our ability to compete. Markets: The price obtainable for oil and gas production from our properties and the partnerships we manage is affected by market factors beyond our control. Such factors include the extent of domestic production, the level of imports of foreign oil and gas, the general level of market demand on a regional, national and worldwide basis, domestic and foreign economic conditions that determine levels of industrial production, political events in foreign oil-producing regions, variations in governmental regulations and tax laws and the imposition of new governmental requirements upon the oil and gas industry. There can be no assurance that oil and gas prices will not decrease in the future, thereby decreasing net revenues from our properties. Changes in oil and gas prices can impact our determination of proved reserves as well as our calculation of the standardized measure of discounted future net cash flows relating to oil and gas reserves. In addition, demand for oil and gas in the United States and worldwide may affect the levels of production obtained by our properties. From time to time, a surplus of gas or oil supplies may exist, the effect of which may be to reduce the amount of hydrocarbons that we may produce and sell, while such an oversupply exists. In recent years, initial steps have been taken to provide additional gas pipelines from Canada to the United States. If additional Canadian gas is brought to the United States market, it could create downward pressure on United States gas prices. 2 Environmental Regulation As the managing general partner of the Company’s drilling partnerships, our operations are subject to environmental protection regulations established by federal, state, and local agencies that may necessitate significant capital outlays that, in turn, would materially affect our financial position and business operations.These regulations, enacted to protect against waste, conserve natural resources and prevent pollution, could necessitate spending funds on environmental protection measures, rather than on drilling operations.Because these laws and regulations change frequently and are becoming increasingly more stringent, the costs to the Company of compliance with existing and future environmental regulations and the overall impact on our operations or financial condition cannot be predicted, but are likely to increase. Furthermore, if any penalties or prohibitions were imposed upon us for violating such regulations, our operations would be adversely affected. The partnerships we sponsor and manage hold interests in properties upon which each partnership has or intends to explore for and produce oil and natural gas.Such properties and the wastes disposed thereon may be subject to the Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”), the Resource Conservation and Recovery Act (“RCRA”) and analogous state laws, as well as state laws governing the management of oil and natural gas wastes. Under such laws, the Company and the partnerships we manage could be required to remove or remediate previously disposed wastes (including wastes disposed of or released by prior owners or operators) or property contamination (including groundwater contamination) or to perform remedial plugging operations to prevent future contamination. CERCLA and similar state laws impose liability, without regard to fault or the legality of the original conduct, on certain classes of persons that are considered to have contributed to the release of a “hazardous substance” into the environment. These persons include the owner or operator of the disposal site or sites where the release occurred and companies that disposed of or arranged for the disposal of the hazardous substances found at the site. Persons who are or were responsible for the waste of hazardous substances under CERCLA may be subject to joint and several liability for the costs of cleaning up the hazardous substances that have been released into the environment and for damages to natural resources, and it is not uncommon for neighboring landowners and third parties to file claims for personal injury and property damage allegedly caused by the hazardous substances released into the environment. Climate Change Legislation and Greenhouse Gas Regulation. Studies in recent years have indicated that emissions of certain gases may be contributing to warming of the Earth’s atmosphere. Many nations have agreed to limit emissions of greenhouse gases (“GHGs”) pursuant to the United Nations Framework Convention on Climate Change, and the Kyoto Protocol. Methane, a primary component of natural gas, and carbon dioxide, a byproduct of the burning of crude oil, natural gas, and refined petroleum products, are considered GHGs regulated by the Kyoto Protocol. Although the United States is currently not participating in the Kyoto Protocol, several states have adopted legislation and regulations to reduce emissions of GHGs. Restrictions on emissions of methane or carbon dioxide that may be imposed in various states could adversely affect our operations and demand for crude oil and natural gas. On December7, 2009, the Environmental Protection Agency (“EPA”) issued a finding that serves as the foundation under the Clean Air Act to issue rulesthat would result in federal GHGs regulations and emissions limits under the Clean Air Act, even without Congressional action. On September29, 2009, the EPA also issued a GHG monitoring and reporting rulethat requires certain parties, including participants in the oil and gas industry, to monitor and report their GHG emissions, including methane and carbon dioxide, to the EPA. The emissions will be published on a register to be made available on the Internet. These regulations may apply to the operations engaged in by our managed partnerships. The EPA has proposed two other rulesthat would regulate GHGs, one of which would regulate GHGs from stationary sources, and may affect the oil and gas exploration and production industry and the pipeline industry. The EPA’s finding, the GHG reporting rule, and the proposed rulesto regulate the emissions of GHGs would result in federal regulation of carbon dioxide emissions and other GHGs, and may affect the outcome of other climate change lawsuits pending in United States federal courts in a manner unfavorable to the oil and gas industry. Proposed Regulation. Various legislative proposals are being considered in Congress and in the legislatures of various states, which, if enacted, may significantly and adversely affect the petroleum and gas industries. Such proposals involve, among other things, the imposition of price controls on all categories of natural gas production, the imposition of land use controls, such as prohibiting drilling activities on certain federal and state lands in protected areas, as well as other measures. At the present time, it is impossible to predict what proposals, if any, will actually be enacted by Congress or the various state legislatures and what effect, if any, such proposals will have on our operations. Federal Regulation of Natural Gas The transportation and sale of natural gas in interstate commerce is heavily regulated by agencies of the federal government. The following discussion is intended only as a summary of the principal statutes, regulations and orders that may affect the production and sale of natural gas from our oil and gas holdings. 3 Federal Energy Regulatory Commission Orders Several major regulatory changes have been implemented by the Federal Energy Regulatory Commission (“FERC”) from 1985 to the present that affect the economics of natural gas production, transportation and sales. In addition, the FERC continues to promulgate revisions to various aspects of the rules and regulations affecting those segments of the natural gas industry that remain subject to the FERC’s jurisdiction. In April1992, the FERC issued Order No.636 pertaining to pipeline restructuring. This rule requires interstate pipelines to unbundle transportation and sales services by separately stating the price of each service and by providing customers only the particular service desired, without regard to the source for purchase of the gas. The rule also requires pipelines to (i)provide nondiscriminatory “no-notice” service allowing firm commitment shippers to receive delivery of gas on demand up to certain limits without penalties, (ii) establish a basis for release and reallocation of firm upstream pipeline capacity and (iii)provide non-discriminatory access to capacity by firm transportation shippers on a downstream pipeline. The rule requires interstate pipelines to use a straight fixed variable rate design. The rule imposes these same requirements upon storage facilities. FERC Order No.500 affects the transportation and marketability of natural gas. Traditionally, natural gas has been sold by producers to pipeline companies, which then resell the gas to end-users. FERC Order No.500 alters this market structure by requiring interstate pipelines that transport gas for others to provide transportation service to producers, distributors and all other shippers of natural gas on a nondiscriminatory, “first-come, first-served” basis (“open access transportation”), so that producers and other shippers can sell natural gas directly to end-users. FERC Order No.500 contains additional provisions intended to promote greater competition in natural gas markets. It is not anticipated that the marketability of and price obtainable for natural gas production from our oil and gas interests will be significantly affected by FERC Order No.500. Gas produced from our properties normally will be sold to intermediaries who have entered into transportation arrangements with pipeline companies. These intermediaries will accumulate gas purchased from a number of producers and sell the gas to end-users through open access pipeline transportation. State Regulations Production of oil and gas from our oil and gas holdings is affected by state regulations. States in which we operate have statutory provisions regulating the production and sale of oil and gas, including provisions regarding deliverability. Such statutes, and the regulations promulgated in connection therewith, are generally intended to prevent waste of oil and gas and to protect correlative rights to produce oil and gas between owners of a common reservoir. State regulatory authorities also regulate the amount of oil and gas produced by assigning allowable rates of production to each well or proration unit. Operating Hazards and Insurance General: The oil and gas business involves a variety of operating risks, including the risk of fire, explosions, blow-outs, pipe failure, casing collapse, abnormally pressured formations and environmental hazards such as oil spills, gas leaks, ruptures and discharges of toxic gases. The occurrence of any of these events could result in substantial losses due to severe damage to or destruction of property, natural resources and equipment, pollution or other environmental damage, clean-up responsibilities, regulatory investigation and penalties and suspension of operations. The occurrence of a significant event could materially and adversely affect our future revenues from any given prospect. Recent Terrorist Activities and the Potential for Military and Other Actions: The continued threat of terrorism and the impact of retaliatory military and other action by the United States and its allies might lead to increased political, economic and financial market instability and volatility in prices for oil and natural gas, which could affect the market for our exploration and production operations. In addition, future acts of terrorism could be directed against companies operating in the United States, and it has been reported that terrorists might be targeting domestic energy facilities. While we believe that the risk to our energy assets is minimal, there is no assurance that we can completely secure our assets or completely protect them against a terrorist attack. These developments have subjected our operations to increased risks and, depending on their ultimate magnitude, could have a material adverse effect on our business. In particular, we might experience increased capital or operating costs to implement increased security for our energy assets. Employees We currently have two employees, Charles T. Bukowski, our President and Chief Executive Officer, and Stephen C. Larkin, our Chief Financial Officer, both of whom are employed by the Company full time.From time to time we may engage outside consultants to perform service on the Company’s behalf.In addition, we often utilize the resources of Blue Ridge Group, Inc., with whom we share common management.See “Item 13.Certain Relationships and Related Transactions, and Director Independence.” 4 Additional Information We are required to file annual reports on Form 10-K and quarterly reports on Form 10-Q with the Securities and Exchange Commission (the “SEC”) on a regular basis, and are required to disclose certain material events in a current report on Form 8-K. The public may read and copy any materials that we file with the SEC at the Public Reference Room at the SEC located at treet NE, Washington, DC 20549, on official business days during the hours of 10 a.m. to 3 p.m.The public may also obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.The SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC at http://www.sec.gov. In addition, our periodic reports may be found on our website, www.bcexploration.com.We will make available to any stockholder, without charge, copies of any filings not otherwise available on our website.For copies of any other filings, please contact: Stephen C. Larkin at Bayou City Exploration, Inc., 632 Adams Street — Suite700, Bowling Green, Kentucky 42101 or call (270) 842-2421 ITEM 1A. RISK FACTORS The Company is a “smaller reporting company” as defined by Rule 12b-2 of the Exchange Act, and as such, is not required to provide the information required under this Item. ITEM 1B. UNRESOLVED STAFF COMMENTS. None. ITEM 2. PROPERTIES Principal Office Our principal office is located at 632 Adams Street — Suite700, Bowling Green, Kentucky 42101, in office space owned by Blue Ridge Group, Inc. (“Blue Ridge Group”), which has common employees with the Company.We do not currently pay Blue Ridge Group for use of this space, and it is not subject to a formal rental agreement. While we believe comparable office space would be available to us on commercially reasonable terms, in the event we were not able to continue to use our current office space, it is likely new space would be acquired on substantially different terms. During 2011, the Company leased two office suited located at 303 S. Jupiter Road, Allen, Texas 75002.On October 10, 2011, the Company signed an agreement with RMB Jupiter Office Park, Ltd. (the “Landlord”), wherein the Company agreed to move from the two office suites previously leased into one larger suite ofapproximately 2,041 square feet for $2,891.50 per month.The lease, which was amended on October 10, 2011, extends a lease previously held by the Company and is for a five (5) year term that began November 1, 2011.In the event this office space becomes unavailable, we believe comparable office space would be available on substantially similar terms. Disclosure of Reserves Net Proved Oil and Gas Reserves In January 2009, the SEC adopted new rules related to modernizing reserve calculation and disclosure requirements for oil and gas companies, which became effective prospectively for annual reporting periods ending on or after December 31, 2009.In addition to expanding the definition and disclosure requirements for crude oil and natural gas reserves, the new rule changes the requirements for determining quantities of crude oil and natural gas reserves. The new rule requires disclosure of crude oil and natural gas proved reserves by significant geographic area, using the un-weighted arithmetic average of the first-day-of-the-month commodity prices over the preceding 12-month period, rather than end-of-period prices, and allows the use of reliable technologies to estimate proved crude oil and natural gas reserves, if those technologies have been demonstrated to result in reliable conclusions about reserves volumes. Reserve and related information for 2011 is presented consistent with the requirements of the new rule. 5 Presented below are the estimates of the Company’s proved oil and natural gas reserves as of December 31, 2011 based upon a report prepared by Pressler Petroleum Consultants, Inc. (“PPC”).All of the Company’s proved reserves are located in the United States. Summary of Oil and Gas Reserves as of December 31, 2011 Future Net Revenue, $ Reserve Category Oil (Bbls*) Gas (Mcf**) Undiscounted Present Worth at 10% Proved Developed Producing Proved Developed Non-Producing 0 Total Net Proved Reserves *Bbls: Barrels of oil **Mcf:Thousand cubic feet of gas As specified by the SEC regulations, when calculating economic producibility, the base product price must be the 12-month average price, calculated as the un-weighted arithmetic average of the first-day-of-the-month price for each month within the prior 12-month period. The benchmark base prices used for this evaluation were $96.19 per barrel of oil for West Texas Intermediate oil at Cushing, Oklahoma, and $4.118 per Million British thermal units (MMBtu) for natural gas at Henry Hub, Louisiana. The oil and gas prices were adjusted on each well based on deductions such as quality, energy content, and basis differential, as appropriate.Prices for oil and natural gas were held constant throughout the remaining life of the properties. Qualifications of Technical Persons and Internal Controls Over the Reserves Estimation Process Reserve engineering is inherently a subjective process of estimating underground accumulations of oil and natural gas that cannot be measured exactly.The accuracy of any reserve estimate is a function of the quality of available data and engineering and geological interpretation and judgment.Accordingly, reserve estimates may vary from the quantities of oil and natural gas that are ultimately recovered.Future prices received for production may vary, perhaps significantly, from the prices assumed for the purposes of estimating the standardized measure of discounted future net cash flows.The standardized measure of discounted future net cash flows should not be construed as the market value of the reserves at the dates shown.The 10% discount factor required to be used under the provisions of applicable accounting standards may not be the most appropriate discount factor based on interest rates in effect from time to time and risks associated with the Company or the oil and natural gas industry.The standardized measure of discounted future net cash flows is materially affected by assumptions about the timing of future production, which may prove to be inaccurate. The reserve estimates reported herein were prepared by independent engineers of Pressler Petroleum Consultants (“PPC”).The process performed by PPC engineers to prepare reserve amounts included their estimation of reserve quantities, future producing rates, future net revenue and the present value of such future net revenue, based in part on data provided by the Company.The estimates of reserves were determined by accepted industry methods. Methods utilized by PPC in preparing the estimates include extrapolation of historical production trends and analogy to similar producing properties.PPC believes the assumptions, data, methods and procedures utilized in preparing the estimates were appropriate for the purpose served by their report, and that it utilized all methods and procedures it considered necessary to prepare this report. The Company’s internal control over the preparation of reserve estimates is a process designed to provide reasonable assurance regarding the reliability of the Company’s reserve estimates in accordance with SEC regulations.The preparation of reserve estimates are created by a third party consultant, PPC, and overseen by the Company’s President and Chief Executive Officer, Charles Bukowski.PPC performs evaluations based on accepted engineering standards.Reserves were determined by decline curve projection in the case of established production.For behind the pipe zones, reserves were calculated based on production and review of offset wells in the area and by reviewing calculated volumetric data.These specific reserve estimates were performed by Mr. Stan S. Valdez, P.E. and Mr. Keith Reis, E.I.T. of PPC.Mr. Valdez has over 16 years of practical experience in the estimation and evaluation of petroleum reserves, as well as continuing education concerning the estimating and auditing of oil and gas reserves.He holds a B.S. in Petroleum Engineering from Texas A&M University.Mr. Reis is a qualified reserves estimator as set forth in the “Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves Information” promulgated by the Society of Petroleum Engineers.Mr. Reis has more than three years of practical experience in the estimation and evaluation of oil and gas reserves and holds a B.S. in Petroleum Engineering from the University of Texas at Austin.Charles Bukowski, who oversees the reserve estimates presented by PPC, has been working with oil companies for over 27 years, including both major oil companies (Mobil Oil Corp) and smaller independent oil companies.He is the sole person for the Company that reviews and approves the reserve estimates. 6 Proved Undeveloped Reserves. At this time the Company has no undeveloped properties under lease. Oil and Gas Production, Production Prices and Production Costs. The following table summarizes the sales volumes of the Company’s net oil and gas production expressed in barrels of oil. Equivalent barrels of oil were obtained by converting gas to oil on the basis of their relative energy content — six thousand cubic feet of gas equals one barrel of oil. During 2011, 2010, and 2009 the average selling price for natural gas was $3.66, $5.06, and $4.44 per Mcf, respectively, and the average selling price for oil was $92.45, $75.69, and $58.47 per barrel, respectively. Net Net Net Production Production Production For the Year For the Year For the Year 12/31/2011 12/31/2010 12/31/2009 Net Volumes (Equivalent Barrels) Average Sales Price per Equivalent Barrel $ $ $ Average Production Cost per Equivalent Barrel (includesproduction taxes) $ $ $ The Average Production Cost per Equivalent Barrel represents the Lease Operating Expenses divided by the Net Volumes in equivalent barrels. Lease Operating Expenses include normal operating costs such as pumper fees, operator overhead, salt water disposal, repairs and maintenance, chemicals, equipment rentals, production taxes and ad valorem taxes. Drilling and Other Exploratory and Development Activities. In 2011, the six partnerships managed by the Company drilled a total ofseven exploratory wells and one developmental well, five of which are currently in production, two are currently being completed, and one was determined to be in dry hole. In 2010, the one partnership managed by the Company at the time drilled one exploratory well that was determined to be a dry hole and the Company drilled one developmental well outside of the managed partnerships that is currently in production. Present Activities. Six partnerships managed by the Company drilled eight wells in 2011.Post drill analysis was favorable on seven of the wells with three currently in production and four completed as the date of this Report. Delivery Commitments. The Company is not currently committed to providing a fixed and determinable quantity of oil or gas under any existing contract. Oil and Gas Properties, Wells, Operations, and Acreage. During 2011, the Company participated in the drilling of eight new wells, one of which was determined to be a dry hole and has been plugged and abandoned. See “Drilling and Other Exploratory and Development Activities” above. 7 As of December31, 2011, the Company owned a direct working interest in five producing wells, including the Chapman #75-1, the Rooke B-1, the Garcitas #1, the Rooke #2, and the Miller A-1. Six other wells in which the Company owns working interest have been drilled and five are currently being completed.The Company drilled one dry hole that was plugged and abandoned.The Rooke #1, which stopped producing in October 2010, was converted into a salt water disposal well in 2011 and has yet to be plugged and abandoned. The following tables summarize by geographic area the Company’s developed acreage and gross and net interests in producing oil and gas wells as of December31, 2011. The Company did not hold any undeveloped acreage at December 31, 2011.Productive wells are producing wells and wells capable of production. Wells that are dually completed in more than one producing horizon are counted as one well. DEVELOPED AND UNDEVELOPED ACREAGE Developed Acreage Undeveloped Acreage Geographic Area: Gross Acres Net Acres Gross Acres Net Acres Louisiana -0- -0- Texas -0- -0- Totals -0- -0- PRODUCTIVE WELLS Gross Wells Net Wells Geographic Area: Oil Gas Oil Gas Louisiana 1 1 Texas 4 5 Totals 5 6 Key Properties The working interest owned by the Company, either directly or through the partnerships we manage, is owned jointly with other working interest partners. Management does not believe any of these burdens materially detract from the value of the properties or materially interfere with their use. The following are the primary properties held by the Company as of December31, 2011. Developed Properties Chapman No. 75-1:The Company owns an 8% working interest in 1 well located in Nueces County, Texas, which began production in October 2009.The well produces about 56 Mcf per day. Garcitas #1:The Company owns an 11.2% working interest in 1 well located in Jackson & Victoria County, Texas, which began production in March 2010.The well produces about 11 Bbls per day. 8 Rooke B-1:The Company owns a 9.5% working interest in 1 well located in Refugio County, Texas, which began production in February 2010.The well produces about 484 Mcf and 18 Bbls per day. Rooke #2:The Company owns a 9.5% working interest in 1 well located in Refugio County, Texas, which began production in May 2010.The well produces about 6 Bbls per day. Miller A-1:The Company owns a 0.81% working interest in the Miller A-1, a gas well is located in Colorado County, Texas, which began production in August 2011.The well produces about 246 Mcf per day. Kleimann #1:The Company owns a 0.26% working interest in the Kleimann #1, a well located in Colorado County, Texas. Production started on March 6, 2012 and the well is currently producing approximately 334 Mcf and 20 Bbls per day. Squeeze Box:The Company owns a 0.78% working interest in the Squeezebox well. This gas well is located in Cameron Parish, Louisiana, and began production in November 2011. The well produces about 526 Mcf and 31 Bbls per day. Little Chenier:The Company owns a 0.50% working interest in the Little Chenier well, a gas well is located in Cameron Parish, Louisiana. Although it has not been hooked up to sales as of yet, it tested at over 1,200 Mcf per day.The operator is waiting on a state permit to allow a 5,000’ pipeline that will get us to sales. Prairie Bell East:The Company owns a 0.49% working interest in the Prairie Bell East well, a gas well is located in Colorado County, Texas.The well has been in production since February 27, 2012 and has been producing approximately 2,472 Mcf and 119 Bbls per day. Prairie Bell West:The Company owns a 0.49% working interest in the Prairie Bell West well, which is located in Colorado County, Texas.A pipeline is currently being built to get the gas to sales, and production is expected to begin by mid April 2012. Loma Blanca:The Company owns a 0.59% working interest in the Loma Blanca well, which well is located in Brookes County, Texas.Completion procedure for the well is currently being designed. Key Undeveloped Properties On August 29, 2011, the Company invested $190,000 and entered into the Next Energy Illinois Basin Oil & Gas Lease Development JV (“Next Energy JV”), a joint venture with Next Energy, LLC and other industry participants to evaluate, test and purchase mineral leases in the Illinois Basin.The venture is targeting up to 300,000 net acres of oil and gas leases. The investment entitles the Company to 0.005% of the joint venture.The Company does not own a direct interest in any of the acreage, but rather an interest in a joint venture that holds undeveloped acreage. Dry Holes and Abandonment of Properties during 2011 In 2011, the Company incurred $35,035 in dry hole or abandonment expenses.The expenses incurred were from a dry hole with overages that was drilled in 2010 and a dry hole drilled by one of the partnerships managed by the Company in 2011. Title to Properties In the normal course of business, the operator of each lease has the responsibility of examining the title on behalf of all working interest partners. Titles to all significant producing properties of the Company have been examined by various attorneys. The properties are subject to royalty, overriding royalty and other interests customary in the industry. The working interest owned by the Company, either directly or through the partnerships we manage, is owned jointly with other working interest partners or is subject to various royalty and overriding royalty interest, which generally range in total between 20%-30% on each property. Management does not believe any of these burdens materially detract from the value of the properties or materially interfere with their use. 9 ITEM 3. LEGAL PROCEEDINGS There are no material pending legal or governmental proceedings relating to our Company or properties to which we are a party, and to our knowledge, there are no material proceedings to which any of our directors, executive officers, affiliates or stockholders are a party adverse to us or have a material interest adverse to us. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information The Common Stock of the Company is quoted on the OTC Market Groups, Inc. OTCQB (the “OTCQB”) under the symbol “BYCX.” The following table shows the high and low bid information for our Common Stock for each quarter ended during the last two fiscal years. This information has been obtained from the OTC Bulletin Board.The quotations below reflect inter-dealer prices, without retail mark-up, mark-down or commission, and may not necessarily represent actual transactions. High Bid Low Bid March31, 2010 $ $ June30, 2010 September30, 2010 December31, 2010 March31, 2011 $ $ June30, 2011 September30, 2011 December31, 2011 According to OTC Market Groups, Inc., there were no bid or ask prices for our Common Stock during the 2011 fiscal year. 10 Stockholder Information As of April 3, 2012, there were 553 stockholders of record of the Company’s Common Stock. The number of registered stockholders excludes any estimate by us of the number of beneficial owners of shares of Common Stock held in “street name.” Dividend Information No cash dividends have been declared or paid on our Common Stock since inception. The Company has not paid, nor does it intend to pay, cash dividends on its Common Stock in the foreseeable future. We intend to retain earnings, if any, for the future operation and development of our business. Our dividend policy will be subject to any restrictions placed on it in connection with any debt offering or significant long-term borrowing. Recent Sales of Unregistered Securities All of the Company’s recent sales of unregistered securities within the past three years have been previously reported in Quarterly Reports on Form 10-Q and current reports on Form 8-K. Securities authorized for issuance under equity compensation plans The following table sets forth certain information, as of December31, 2011, concerning securities authorized for issuance under the Company’s 2005 Stock Option and Incentive Plan. Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders - - - Total $ ITEM 6. SELECTED FINANCIAL DATA The Company is a “smaller reporting company” as defined by Rule 12b-2 of the Exchange Act, and as such, is not required to provide the information required under this Item. 11 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion is intended to assist in an understanding of the Company’s financial position and results of operations for each of the yearly periods ended December31, 2011 and 2010. The financial statements and the notes thereto, which follow, contain detailed information that should be referred to in conjunction with the following discussion. Critical Accounting Policies and Estimates Financial Statements and Use of Estimates: In preparing financial statements, management is required to select appropriate accounting policies and make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses. Actual results could differ from those estimates. Stock Options: Effective January1, 2006, the Company accounts for stock options in accordance with revised Statement of Financial Accounting Standards (SFAS)No.123, Share-Based Payment (SFAS 123(R) (ASC 718 and 505). Accordingly, stock compensation expense of $11,008 was required to be recognized in the year ended December31, 2011 and stock compensation expense of $12,559 was required to be recognized in the year ended December31, 2010. Under SFAS 123(R) (ASC 718 and 505), the fair value of options is estimated at the date of grant using a Black-Scholes-Merton (“Black-Scholes”) option-pricing model, which requires the input of highly subjective assumptions including the expected stock price volatility. Volatility is determined using historical stock prices over a period consistent with the expected term of the option. The Company utilizes the guidelines of Staff Accounting Bulletin No.107 (SAB 107) of the Securities and Exchange Commission relative to “plain vanilla” options in determining the expected term of option grants. SAB 107 permits the expected term of “plain vanilla” options to be calculated as the average of the option’s vesting term and contractual period. The Company has used this method in determining the expected term of all options. The Company has several awards that provide for graded vesting. The Company recognizes compensation cost for awards with graded vesting on a straight-line basis over the requisite service period for the entire award. The amount of compensation expense recognized at any date is at least equal to the portion of the grant date value of the award that is vested at that date. Oil and Gas Activities: The accounting for upstream oil and gas activities (exploration and production) is subject to special accounting rules that are unique to the oil and gas business. There are two methods to account for oil and gas business activities, the successful efforts method and the full cost method. The Company has elected to use the successful efforts method. A description of our policies for oil and gas properties, impairment and direct expenses is located in Note 1 to our financial statements. The successful efforts method reflects the volatility that is inherent in exploring for oil and gas resources in that costs of unsuccessful exploratory efforts are charged to expense as they are incurred. These costs primarily include seismic costs (G&G costs), other exploratory costs (carrying costs) and exploratory dry hole costs. Under the full cost method, these costs would be capitalized and then expensed (depreciated/amortized) over time. Oil and Gas Reserves:The term proved oil and gas reserves is defined by the SEC in Rule 4-10(a) (22) of Regulation S-X adopted under the Securities Act of 1933, as amended (the “Act”).In general, proved oil and gas reserves are the estimated quantities of crude oil, natural gas and natural gas and natural gas liquids that geological or engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions, i.e., prices based on an unweighted 12-month average and costs as of the date the estimate is made.Prices include consideration of changes in existing prices provided only by contractual arrangements, but not on escalations based on future conditions. Our estimates of proved reserves materially impact depletion expense.If proved reserves decline, then the rate at which we record depletion expense increases.A decline in estimates of proved reserves may result from lower prices, new information obtained from development drilling and production history; mechanical problems on our wells; and catastrophic events such as explosions, hurricanes and floods.Lower prices also may make it uneconomical to drill wells or produce from fields with high operating costs.In addition, a decline in proved reserves may impact our assessment of our oil and natural gas properties for impairment. Our proved reserves estimates are a function of many assumptions, all of which could deviate materially from actual results.As such, reserves estimates may vary materially from the ultimate quantities of crude oil and natural gas actually produced. 12 Capitalized Prospect Costs: The Property and Equipment balance on the Company’s balance sheets, if any, include oil and gas property costs that are excluded from capitalized costs being amortized. These amounts represent investments in undeveloped leasehold acreage and work-in-progress exploratory wells. The Company excludes these costs on a property-by-property basis until proved reserves are found, until the lease term expires, or if it is determined that the costs are impaired. All costs excluded are reviewed annually to determine if any of these conditions have occurred; if so, the capitalized amount is transferred to abandonment expense and recorded to the statement of operations. Impairments: In accordance with FASB ASC 360-10-35, long lived assets, such as oil and gas properties and equipment are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to estimated undiscounted future cash flows expected to be generated by the asset.If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized by the amount by which the carrying amount of the asset exceeds the fair value of the asset.Assets to be disposed of would be separately presented in the balance sheet and reported at the lower of the carrying amount of the fair value less costs to sell and are no longer depreciated or depleted. The application of this guidance did not result in any impairment of the oil and gas properties of the Company for the periods presented. Results of Operations The Company reported a net income of $257,114 in 2011, as compared to a net income of $532,395 in 2010. The $275,281 decrease in net income resulted from the Company recording $62,817 less in total operating revenues, $192,554 more in operating costs and a net decrease in other income of $19,910 in 2011 as compared to 2010.On a per share basis the Company had a net income of $0.01 per share in 2011 and a net income of $0.02 per share in 2010. Operating Revenues:Operating revenues totaled $1,383,351 in 2011 as compared to $1,446,168 in 2010, a 4.34% decrease for the year.The decrease in total operating revenue was primarily a result of a change in the Company’s business focus during 2011, wherein $1,249,997 of the Company’s revenues were derived from net turnkey drilling contract revenue, while in 2010, the Company did not have any revenues from turnkey drilling contracts.In 2010, $1,186,041 of the Company’s revenues resulted from the gain on the sale of an oil and gas property, whereas in 2011, the Company did not sell any oil and gas properties.In 2011, the Company’s revenues from oil and gas sales also decreased $126,772 compared to 2010 which was a result of rapid depletion seen by some of the Company’s oil and gas wells. Direct Operating Costs:Direct operating costs for the producing oil and gas wells totaled $51,955 in 2010 compared to $47,021 in 2011. This decrease of 9.5% in expense is primarily due to less production taxes on the oil and gas wells. Other Operating Expenses:Other operating expenses include abandonment and dry hole costs, marketing costs, depreciation, depletion, and amortization expense.Other operating expenses decreased by approximately 4% to $434,852 in 2011 compared to $452,451 in 2010. This decrease of $17,599 was made up of a decrease of $207,332 in depletion and amortization costs offset by an increase of $192,128 in marketing costs and a small difference of $2,395 in abandonment and dry hole costs. General and Administrative Costs:General and administrative costs were $636,995 in 2011 compared to $421,908 for 2010, an increase of $215,087, or approximately 51%.The increase was primarily attributable to increases in executive salaries, office rent with related costs, and legal fees related to the SEC filings and review of the Company’s limited partnership offerings. Other Expense:Although the Company had other income during 2010, its other expenses exceeded its other income during 2011 for a number of reasons.During 2011, the Company had net other expense of $7,369, as compared to net other income of $12,541 during 2010, this was due to significantly higher miscellaneous income during 2010 as well of debt forgiveness, which collectively totaled $24,092, offset in 2010 by $11,551 in interest expense.In 2011, the Company only had $631 worth of miscellaneous income and $8,000 of interest expense, and did not recognize any income as a result of the forgiveness of debt. Income Taxes: The Company had no federal or state income tax liability or benefit in 2011 or in 2010 as a result of a large net operating loss carry forward from years 2010 and prior. Based on the amount of net losses in 2010 and prior, a full valuation allowance has been recorded against the deferred tax assets associated with the net operating loss carry forwards. The Company has an estimated net operating loss carry forward of $7,866,000 and $8,123,000 as of December31, 2010 and 2009 respectively. Under Internal Revenue Code (IRC)Section382, a change in ownership occurred on December31, 2004 with the issue of the additional shares in a private placement transaction. This rule will limit the net operating loss carry forward amount to $267,000 per year. These net operating losses begin expiring in 2020 if not utilized. 13 Balance Sheet Review Assets: The Company’s total assets increased $1,087,237 from $632,191 as of December31, 2010 to $1,719,428 as of December31, 2011.The primary reason for the increase was a $761,886 increase in current assets of during 2011, from $517,346 as of December31, 2010 to $1,279,232 as of December31, 2011. The increase was attributable to revenues received from Turnkey Agreements entered into between the Company and partnerships sponsored by the Company. The increase in current assets was offset by an increase in property costs of $300,303 from 2010 to 2011, primarily due to the Company’s $190,000 investment in Next Energy JV. Liabilities:The Company’s liabilities increased substantially in 2011 to $1,083,212 as of December31, 2011 compared to $272,097 as of December31, 2010. The majority of this increase is the result of a $743,601 deferred liability recognized during 2011, which was not present during 2010.This deferred liability is entirely attributable to the amounts received by the Company as the result of Turnkey Agreements it has with the partnerships it sponsors and manages.The amounts received under such Turnkey Agreements are booked as revenue, but considered a deferred liability until such time as the Company has completed all its responsibilities under the Turnkey Agreements.The Company entered into one such agreement during the year ended December 31, 2010.In addition, the Company’s liabilities were further increased by accounts payable and accrued expenses of $154,705 for the year ended December 31, 2011 compared to $87,191 for the same period in 2010, an increase of $67,513. $84,906 in deferred liability and a $100,000 note payable obligation to a minority stockholder remained unchanged from period to period. Stockholders’ Equity: Total stockholder’s equity of the Company increased $276,122, from $360,094 at December 31, 2010 to $636,216 at December31, 2011. This increase is mainly the result of a net operating profit of $257,114 during 2011. Liquidity and Capital Resources The Company’s current ratio (current assets / current liabilities) was 1.59 to 1 as of December31, 2011 compared to 2.32 to 1 as of December31, 2010. The change in the current ratio from 2010 to 2011 is the result a significant increase in current liabilities due to the deferred liability the Company holds as a result of certain Turnkey Agreements. The Company saw a significant change in its liquidity during the year ended December 31, 2011, which was primarily the result of implementing a new business plan, in which we serve as the sponsor and managing general partner of partnerships formed for the purpose of undertaking oil and gas exploration activities.During the year ended December 31, 2010, the Company had only sponsored one such venture, and relied primarily upon the sale of an oil and gas well (the Sein #1 Well) and the revenues received from such well to fund its operations.During 2011, in contrast, the Company sponsored an additional five limited partnerships, for which it serves as the managing general partner and has received revenues from Turnkey Agreements with such partnerships, wherein for a fixed price the Company agrees to drill, test and, if advisable, complete, oil and wells in which each partnership holds an interest.Generally, the amount charged by the Company to undertake these exploration activities under a Turnkey Agreement exceeds the total costs paid by the Company to complete such operations.When the Company receives payment from a partnership for the services it agrees to perform under a Turnkey Agreement, it records any amounts received as revenue.However, such amounts are also considered a deferred liability on the Company’s balance sheets until such time as the Company’s obligations under the Turnkey Agreement are completed.As of December 31, 2011, the Company recorded $1,249,997 in net turnkey drilling contract revenue, and had a deferred liability of $743,601.As the Company continues to sponsor and manage partnerships, it expects that the revenues received from Turnkey Agreements will enable it to continue to meet its financial obligations and be profitable.To the extent the Company is unable to successfully sponsor additional partnerships, it may have difficulty continuing operations. The Company also anticipates it will earn revenue over time from its direct oil and gas holdings, including holdings in oil and gas wells held by the limited partnerships it manages.In addition, the Company seeks to generate revenue from joint ventures with other oil and gas companies, such as the Next Energy JV, in which it participated in 2011.To date, however, the Company’s revenues from its oil and gas holdings and other investments have been very limited, and it is dependent upon the revenues it receives from Turnkey Agreements in order to continue its operations, which during 2011 were sufficient to pay the Company’s operating expenses.The Company believes that revenue from Turnkey Agreements will be sufficient to fund their ongoing business; and based on previous years’ expenses, the Company’s current cash resources will be enough to fund their operations for the next twelve months. As of December 31, 2011, the Company’s cash balance was $1,259,934 and its liabilities totaled $1,083,212, which include $743,601 of deferred liability associated with obligations it has under current Turnkey Agreements, and approximately $185,000 in related party accounts payable and notes outstanding to a minority stockholder.At December 31, 2011 the Company had total working capital of $196,020 and no contractual obligations that will encumber its cash flow into the future. 14 Off Balance Sheet Arrangements The Company does not participate in transactions that generate relationships with unconsolidated entities or financial partnerships, such as entities often referred to as structure finance or special purpose entities (SPEs), which would have been established for the purpose of facilitating off-balance sheet arrangements or other contractually narrow or limited purposes.As of December 31, 2011 and 2010, the Company was not involved in any unconsolidated SPE transactions nor any other off-balance sheet arrangements. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The Company is a “smaller reporting company” as defined by Rule 12b-2 of the Exchange Act, and as such, is not required to provide the information required under this Item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA All financial statements required by this Item are listed in PartIV, Item15 of this Form10-K, are presented beginning on Page F-1, and are incorporated herein by this reference. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 9A. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Our management, including our Chief Executive Officer (CEO) and Chief Financial Officer (CFO), evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) promulgated under the Exchange Act) as of the end of the period covered by this report (the “Evaluation Date”).Based on such evaluation, our management, including our CEO and CFO, concluded that our disclosure controls and procedures were effective, at a reasonable assurance level, as of the Evaluation Date, to ensure that information required to be disclosed in reports that we file or submit under that Exchange Act is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms and to ensure that information required to be disclosed in the reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our CEO and CFO, in a manner that allows timely decisions regarding required disclosure. Management’s Annual Report on Internal Control Over Financial Reporting The Company’s management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in rule 13a-15(f) of the Exchange Act.The Company’s internal control system is designed to provide reasonable assurance to the Company’s management and Board of Directors regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with GAAP. The Company's internal control over financial reporting includes those policies and procedures that: · pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; · provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with GAAP, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and · provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. 15 An evaluation was performed under the supervision and with the participation of the Company’s management, including the CEO and CFO, of the effectiveness of the design and operation of the Company’s procedures and internal control over financial reporting as of December 31, 2011.In making this assessment, the Company used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO)in Internal Control-Integrated Framework.Based on that evaluation, the Company’s management, including the CEO and CFO, concluded that the Company’s internal controls over financial reporting were effective and there were no material weaknesses as of December 31, 2011. Attestation Report of the Registered Public Accounting Firm This annual report does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by the Company’s registered public accounting firm pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection Act, wherein non-accelerated filers are exempt from Sarbanes-Oxley internal control audit requirements. Changes in Internal Controls over Financial Reporting There were no changes in our internal control over financial reporting, that occurred during the year ended December 31, 2011, that has materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Inherent Limitations of Internal Controls There are inherent limitations to the effectiveness of any system of disclosure controls and procedures, including the possibility of human error and the circumvention and overriding of controls and procedures.A control system, no matter how well conceived and operated, can only provide reasonable, not absolute, assurance that the objectives of the control system are met.Further, the design of the control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs.Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected. These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur due to human error or mistake. Additionally, controls, no matter how well designed, could be circumvented by the individual acts of specific persons within the organization. The design of any system of controls is also based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated objectives under all potential future conditions. Management is aware that there is a lack of segregation of duties at the Company due to the small number of employees dealing with general administrative and financial matters. This constitutes a deficiency in the internal controls. Management has decided that considering the employees involved, the control procedures in place, and the outsourcing of certain financial functions, the risks associated with such lack of segregation were low and the potential benefits of adding additional employees to clearly segregate duties did not justify the expenses associated with such increases. Management periodically reevaluates this situation. In light of the Company’s current cash flow situation, the Company does not intend to increase staffing to mitigate the current lack of segregation of duties within the general administrative and financial functions. ITEM 9B. OTHER INFORMATION None. PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Directors and Executive Officers The following individuals currently serve as directors and/or executive officers of our Company.All directors of the Company hold office until the next annual meeting of stockholders or until their successors have been elected and qualified.The executive officers of our Company are appointed by our Board of Directors and hold office until their death, resignation or removal from office. Director Age Company Position or Office Director Since Charles T. Bukowski 51 Director, President and CEO Stephen C. Larkin 52 Director and CFO Travis Creed 45 Chairman 16 CHARLES T. BUKOWSKI, JR, age 51, was appointed Director of the Company as well as our President and Chief Executive Officer in July 2010.Mr. Bukowski graduated from Texas A&M University with a Bachelor’s degree in 1982 and a Master’s degree in 1984 (4.0 GPA), both in geology.The next 12 years he was employed as a geologist with Mobil Oil working a variety of both exploration and production assignments including South Texas, East Texas, Oklahoma, South Louisiana, and Mississippi.While at Mobil he generated and drilled over 100 wells, including the first horizontal well in Lavaca County.Mr. Bukowski was the first geologist at Mobil in Houston to do both the geological and 3D seismic interpretations for his projects. In 1996, Mr. Bukowski joined Edge Petroleum where he utilized 3D seismic, advanced AVO processing and advanced interpretation software to lead a team that drilled 23 successful wells.He co-authored the first published successful use of AVO in South Texas and the resulting paper won several industry awards including SEG’s Best Paper Award in 2001.While at Edge he interpreted over 800 square miles of 3D seismic data, mostly in South Texas and South Louisiana. In 2000, Mr. Bukowski joined Alta Resources as Exploration Manager.While at Alta he drilled numerous successful wells and was involved in making five new field discoveries.Mr. Bukowski left Alta in 2007 to start and become President of Beachcomber Oil and Gas Inc. where he generated exploration projects including a 63 square mile 3D program in Kansas.He consulted for industry partners interpreting their 3D seismic datasets, and evaluated third party prospects, and assisted in calculating reserve estimates. He is still with Beachcomber Oil and Gas Inc. as well as Bayou City to this day. STEPHEN C. LARKIN, age 52, has serve as a director and the Chief Financial Officer of the Company since November 22, 2010.Mr. Larkin also currently serves as a director and the President of Blue Ridge Group, Inc., and served as its Chief Financial Officer beginning in July 2008 until his appointment as its President in November 2010.From August 1998 until June 2008, Mr. Larkin spent 10 years as President and CEO of Sensus Precision Die Casting, Inc. and President, CEO and Chairman of the Board Sensus Rongtai (Yangzhou) Precision Die Casting, Ltd. (a Chinese subsidiary of Sensus Precision Die Casting, Inc.) and managed all aspects of the company.Mr. Larkin spent a total of 21 years with Sensus Metering Systems, Inc. (parent company to Sensus Precision Die Casting, Inc.) in positions ranging from Controller and CFO of one of their divisions (for seven years), to Vice President of Operations (for four years) then finally with Sensus Precision Die Casting Company as their President and CEO.Prior to that Mr. Larkin spent almost six years with Ernst and Young CPA’s both in the Lansing Michigan office and the Tampa Florida office and held the position of Senior Manager-Auditing when he left.Mr. Larkin earned a B.A. Degree from Michigan State University in Accounting in 1981, an MBA Degree from Michigan State University in Operations Management in 1989 and an Executive MBA from the University of New Hampshire in International Business in 1997.Mr. Larkin also passed the CPA exam in May 1982 and was granted a CPA license in May 1982 in the State of Florida. TRAVIS N. CREED, age 45, was appointed director in July 2010, and is a licensed attorney.Since 2007, Mr. Creed has also served as Senior Vice President - Real Property Division and General Counsel for Blue Ridge Group, Inc. Mr. Creed holds degrees from Westminster College and the University Of Arkansas School Of Law.In addition to the practice of law, Mr. Creed has owned an electrical contracting company, a mortgage trading company and a real estate development company.He has experience in banking including founding and serving as President of Pinnacle Resources, a wholly owned subsidiary of Pinnacle Bank in Little Rock, Arkansas. Family Relationships There are no family relationships between any of our directors and executive officers. Involvement In Certain Legal Proceedings During the past ten years, none of the Company's officers or directors were involved in any legal proceedings that are material to an evaluation of the ability or integrity of such directors and officers. Section 16(a) Beneficial Ownership Reporting Compliance Section16(a) of the Securities Exchange Act of 1934 requires the Company’s officers and directors and persons who own more than 10% of a registered class of the Company’s equity securities to file reports of ownership and changes in ownership with the Securities and Exchange Commission (“SEC”). Officers, directors and greater than 10% stockholders are required by SEC regulation to furnish the Company with copies of all Section 16(a) forms filed by them.Based solely on our review of the copies of such forms received by us with respect to fiscal year 2011, or written representations from certain reporting persons, we believe all of our officers and directors and persons who own more than 10% of our Common Stock have met all applicable filing requirements. 17 Code of Ethics for Financial Executives On April 14, 2011, the Company's Board of Directors approved a Code of Ethics.The Company will provide a copy of this policy free of charge upon written request to Stephen C. Larkin at Bayou City Exploration, Inc., 632 Adams Street — Suite700, Bowling Green, Kentucky 42101. Board Committees and Financial Expert The Company does not currently maintain separate audit, nominating or compensation committees.When necessary, the entire Board of Directors performs the tasks that would be required of those committees. Furthermore, we do not have a qualified financial expert serving on the Board of Directors at this time, because we have not been able to hire a qualified candidate and we have inadequate financial resources at this time to hire such an expert. ITEM 11. EXECUTIVE COMPENSATION Summary Compensation Table The below table lists the compensation of the Company's principal executive officers who served the Company in such capacities during the fiscal year ended December 31, 2011. SUMMARY COMPENSATION TABLE Option Salary Awards Total Name and Principal Position Year Charles T. Bukowski $ President and CEO $ Stephen C. Larkin, $ Chief Financial Officer $ Narrative Disclosure to Summary Compensation Table Charles Bukowski, our current President and CEO, receives a base salary of $120,000, which he began receiving in July 2010.Our Chief Financial Officer, Stephen Larkin, currently receives a base salary of $90,000 per year.This was increased on July 1, 2010 from a previous salary of $30,000 per year.As part of the Company’s compensation package, its officers are from time to time awarded stock options.In 2009, Mr. Larkin received stock options as part of a decision on the part of the Board to cancel outstanding stock options that were substantially “out of the money” and issue new stock options on terms more in line with the Company’s stock price at that time.The Board uses the stock options as an incentive to its officers and believes this practice to be comparable to other public companies.In May 2009, Mr. Larkin was awarded an option to purchase 1,000,000 shares of common stock at an exercise price of $0.01 per share.Mr. Larkin’s options vested over a two year period.The stock option awards were issued pursuant to the Company’s 2005 Stock Option and Incentive Plan.In 2010, Mr. Bukowski was awarded 500,000 stock options in connection with his appointment as the Company’s President and Chief Executive Officer.Mr. Bukowski’s options vest over a two-year period and have a $0.05 exercise price.Each of our named executive officers’ stock option awards have a ten year term, beginning on the award date. In July 2010, the Board of Directors, in connection with the appointment of Charles Bukowski as the Company’s President and Chief Executive Officer, passed a corporate resolution establishing a bonus program for the Company’s Chief Executive Officer and Chief Financial Officer.The resolution established that for the first $500,000 in pre-tax income the Company makes after July 1, 2010, the Company will pay each of the officers 20% of their base salary and for each $250,000 the Company makes in pre-tax income thereafter, the Company will pay an additional bonus equal to 10% of the officer’s base salary.The bonus is to reset on January 1st of each year.During 2010 and 2011, the Company failed to reach the $500,000 threshold, and as of the date of this Report, no bonuses have been paid to either executive officer. 18 Employment Agreements There were no employment agreements in place as of December 31, 2011. Stock Option Plan On February22, 2005, the Board of Directors approved the Bayou City Exploration, Inc. (formerly Blue Ridge Energy, Inc.) 2005 Stock Option and Incentive Plan (the “Stock Option Plan”). The Stock Option Plan allows for the granting of stock options to eligible directors, officers, employees, consultants and advisors. Effective January1, 2006, the Company accounts for the Stock Option Plan in accordance with revised Statement of Financial Accounting Standards (SFAS)No.123, Share-Based Payment (SFAS 123(R). Accordingly, stock compensation expense has been recognized in the statement of operations based on the grant date fair value of the options for the period ended December31, 2010. Prior to January 1, 2006, the Company accounted for stock compensation cost under the Plan in accordance with Accounting Principles Board Opinion No.25, Accounting for Stock Issued to Employees, (APB 25) as permitted by SFAS 123 as originally issued. Under APB 25, stock compensation expense was recognized only if the options had intrinsic value (difference between option exercise price and the fair market value of the underlying stock) at the date of grant. As the Company issued all options with an exercise price equal to the grant date market value of the underlying stock, no compensation expense had previously been recorded by the Company. The maximum number of shares with respect to which options may be awarded under the Stock Option Plan is seven million (7,000,000) common shares of which approximately 2,150,000 shares remain available for grant as of December31, 2011.The following table shows more information about our Stock Option Plan. Outstanding Equity Awards The following table shows information regarding awards granted to each of our named executive officers and directors under our Stock Option Plan outstanding as of December31, 2011. OUTSTANDING EQUITY AWARDS AT FISCAL YEAR-END OPTION AWARDS Number of Number of Securities Securities Equity Incentive Plan Underlying Underlying Awards: Number of Unexercised Unexercised Securities Underlying Options Options Unexercised Option Exercise Option (#) (#) Unearned Options Price Expiration Name Exercisable Unexercisable (#) Date Charles T. Bukowski President and CEO — $ 08/03/20 Stephen C. Larkin Director and CFO — — $ 05/18/19 Travis N. Creed Chairman — — $ 05/18/19 Director Compensation During 2011, the directors of the Company were not compensated for their services as directors of the Company. 19 ITEM 12. SECURITIES OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The following table sets forth the ownership, as of March 28, 2012, of our Common Stock by each person known by us to be the beneficial owner of more than 5% of our outstanding Common Stock, each of our directors and executive officers, and all of our directors and executive officers as a group.The information presented below regarding beneficial ownership of our Common Stock has been presented in accordance with the rules of the SEC and is not necessarily indicative of ownership for any other purpose.This table is based upon information derived from our stock records.Unless otherwise indicated in the footnotes to this table and subject to community property laws where applicable, we believe that each of the stockholders named in this table has sole voting and investment power with respect to the shares indicated as beneficially owned.Except as otherwise listed below, the address of each person is c/o Bayou City Exploration, Inc., 632 Adams Street — Suite700, Bowling Green, Kentucky 42101. Except as set forth below, applicable percentages are based upon 99,003,633 shares of Common Stock outstanding as of March28, 2012. Name of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class Charles T. Bukowski(1) 3.35% Stephen C. Larkin(2) 27.06% Travis N. Creed(3) 3.52% All directors, nominees and officers as a group (3 persons) 33.78% Robert Burr(4) 29.79% Doris Burr(4) 29.79% Mr. Bukowski’s beneficial ownership interest includes vested options for the purchase of 333,334 shares exercisable within 60 days March 30, 2012, plus 3,022,000 shares in his personal portfolio. Mr. Larkin’s beneficial ownership interest includes vested options for the purchase of 1,000,000 shares exercisable within 60 days March30, 2012, plus 26,062,844 shares in his personal portfolio. Mr. Creed’s beneficial ownership interest includes vested options for the purchase of 500,000 shares exercisable within 60 days March30, 2012, plus 3,000,000 shares in his personal portfolio. Represents 998,061 shares held by Robert Burr individually and 28,500,000 shares held jointly with Doris Burr, his spouse.Mr. and Ms. Burr’s address is 1314 Fairview Avenue, Bowling Green, KY 42103. ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Related Party Transactions The Company has an unwritten agreement with Blue Ridge Group pursuant to which it pays a quarterly management fee in the amount of $11,018. This fee is based on the time and salaries of Blue Ridge Group’s employees for work performed for the Company.The Company and Blue Ridge Group share common management as well as office space.The Company’s Chief Financial Officer and director, Stephen Larkin, serves as President and Chief Executive Officer of Blue Ridge Group.Travis Creed, who is also a director of the Company, is Senior Vice President – Real Property Division and General Counsel of Blue Ridge Group.In addition, the Company utilizes the administrative and accounting services of Blue Ridge Group, including the services of its Controller, Paul Larkin, for purposes of compiling the Company’s financial statement information for SEC reporting purposes and for reports made to partners of the partnerships sponsored by the Company.Paul Larkin is the son of Stephen Larkin, the Company’s Chief Financial Officer and a member of the Board of Directors of the Company. On March 8, 2012, the Company entered into a Stock Purchase Agreement with eight investors (the “Investors”), pursuant to which the Company sold 70,000,000 shares of the Company’s common stock, $0.005 par value (the “Common Stock”) in a private offering at a price of $0.005 per share, for total consideration to the Company valued at $350,000.The Investors included Charles T. Bukowski, Jr., the Company’s President and Chief Executive Officer, as well as a member of the Company’s Board of Directors (the “Board”), Travis N. Creed, a member of the Board, Stephen C. Larkin, the Company’s Chief Financial Officer and a member of the Board, Robert D. and Doris R. Burr, the Company’s former Chief Executive Officer and his spouse, Danny Looney, the Company’s tax accountant, Harry J. Peters, a consultant to the Company, Robert Shallow, a current stockholder and G2 International, Inc., a consultant to the Company. The consideration for the Common Stock was paid primarily in cash, however, the shares issued to G2 International, Inc. were issued in exchange for settlement of outstanding invoices for consulting services rendered. Director Independence Our securities are not currently listed on a national securities exchange or interdealer quotation system which would require that the Board of Directors include a majority of directors that are “independent.” Furthermore, Travis Creed is the only member of our Board of Directors that would qualify as an “independent” director as such term is defined in the Nasdaq Global Market listing standards. 20 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES The Company hired KWCO, PC (“KWCO”) formally Killman, Murrell & Company, PC, as its independent auditors for auditing the Company’s financial statements for the year ended December 31, 2011 and December 31, 2010.It is not anticipated that the auditors will be present at the Annual Meeting. Audit Fees The Company incurred $21,355 in fees from KWCO for the review of three 2010 quarterly 10-Q reports and will pay approximately $30,000 for its annual December31, 2011 audit. The Company incurred $19,525 in fees from KWCO for the review of the three 2010 quarterly 10-Q reports and $29,456 from KWCO for auditing the Company’s financial statements for December31, 2010 and review of the annual 10-K. Audit Related Fees The Company incurred no fees or expenses for the 2011 and 2010 fiscal years for professional services rendered by KWCO other than the fees disclosed above under the caption “Audit Fees” for assurance and related services relating to performance of the audit or review of our financial statements. Tax Fees We incurred no fees or expenses for the 2011 and 2010 fiscal years for professional services rendered by KWCO for tax compliance, tax advice, or tax planning. All Other Fees We incurred no other fees or expenses for the 2011 and 2010 fiscal years for any other products or professional services rendered by KWCO other than as described above. Administration of Engagement of Auditor The Company does not currently maintain a separate audit committee.When necessary, the entire Board of Directors performs the tasks that would be required of such committees. As such, at its regularly scheduled and special meetings, the Board of Directors considers and pre-approves any audit and non-audit services to be performed by our independent accountants. ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES (a) Financial Statements The following documents are filed as part of this Annual Report on Form10-K beginning on the pages referenced below: Page Report of Independent Registered Public Accounting Firm F-1 Balance Sheets as of December 31, 2011 and 2010 F-2 Statements of Operations for the years ended December 31, 2011 and 2010 F-3 Statements of Changes in Stockholders’ Equity for the years ended December 31, 2011 and 2010 F-4 Statements of Cash Flows for the years ended December 31, 2011 and 2010 F-5 Notes to Financial Statements F-6 – F19 21 (b) Exhibits The following exhibits are filed with this Annual Report on Form10-K or are incorporated by reference as described below. Exhibit Description Articles of Incorporation of Gem Source, Incorporated dated November 30, 1994 (incorporated by reference to Exhibit 3(i) of the Company’s Registration Statement on Form 10-SB (Amendment No. 2) filed with the Commission on January 19, 2000) Certificate of Amendment to the Articles of Incorporation of Gem Source, Incorporated filed June 17, 1996 (incorporated by reference to Exhibit 3(i) of the Company’s Registration Statement on Form 10-SB (Amendment No. 2) filed with the Commission on January 19, 2000) Certificate of Designation of Series E Preferred Stock of Blue Ridge Energy, Inc. filed June 17, 2002 (incorporated by reference to Ex. 3.3 of the Company’s Annual Report on Form 10-K for the year ended December 31, 2010, filed with the Commission on April 15, 2011 (the “2010 10-K”)) Certificate of Amendment to the Articles of Incorporation of Blue Ridge Energy, Inc. filed October 11, 2004 (incorporated by reference to Ex. 3.4 of the Company’s 2010 10-K) Certificate of Amendment to the Articles of Incorporation of Blue Ridge Energy, Inc. filed June 9, 2005 (incorporated by reference to Ex. 3.5 of the Company’s 2010 10-K) Bylaws of Gem Source, Incorporatedadopted December 2, 1994 (incorporated by reference to Exhibit 3(ii) of the Company’s Registration Statement on Form 10-SB (Amendment No. 2) filed with the Commission on January 19, 2000) Services Agreement between Bayou City Exploration, Inc. and Source Capital Group, Inc. dated effective March 1, 2011 (incorporated by reference to Ex. 10.1 of the Company’s 2010 10-K) Limited Partnership Agreement of Bayou City Louisiana Drilling Program, L.P. dated July 8, 2010 (incorporated by reference to Ex. 10.2 of the Company’s 2010 10-K) Turnkey Drilling Contract between Bayou City Exploration, Inc. and Bayou City Louisiana Drilling Program, L.P. dated July 8, 2010 (incorporated by reference to Ex. 10.3 of the Company’s 2010 10-K) Limited Partnership Agreement of 2011 Bayou City Two Well Drilling Program, L.P. dated January 10, 2011(incorporated by reference to Ex. 10.4 of the Company’s 2010 10-K) Turnkey Drilling Contract between Bayou City Exploration, Inc. and 2011 Bayou City Two Well Drilling Program, L.P. dated January 10, 2011(incorporated by reference to Ex. 10.5 of the Company’s 2010 10-K) Limited Partnership Agreement of 2011-B Bayou City Two Well Drilling Program, L.P. dated March 4, 2011(incorporated by reference to Ex. 10.6 of the Company’s 2010 10-K) Turnkey Drilling Contract between Bayou City Exploration, Inc. and 2011-B Bayou City Two Well Drilling Program, L.P. dated March 4, 2011 (incorporated by reference to Ex. 10.7 of the Company’s 2010 10-K) Limited Partnership Agreement of 2011 Bayou City Two Well Drilling and Production Program, L.P. dated March 18, 2011(incorporated by reference to Ex. 10.8 of the Company’s 2010 10-K) Turnkey Drilling Contract between Bayou City Exploration, Inc. and 2011 Bayou City Two Well Drilling and Production Program, L.P. dated March 18, 2011(incorporated by reference to Ex. 10.9 of the Company’s 2010 10-K) 2005 Stock Option and Incentive Plan (incorporated by reference to Exhibit A of the Company’s Definitive Proxy filed May 2, 2005) Non-Qualified Stock Option Agreement between the Company and Robert D. Burr, dated May 18, 2009 (1) (incorporated by reference to Ex. 10.11 of the Company’s 2010 10-K) Non-Qualified Stock Option Agreement between the Company and Stephen Larkin, dated May 18, 2009 (1) (incorporated by reference to Ex. 10.12 of the Company’s 2010 10-K) Non-Qualified Stock Option Agreement between the Company and Travis Creed, dated May 18, 2009 (1) (incorporated by reference to Ex. 10.13 of the Company’s 2010 10-K) Non-Qualified Stock Option Agreement between the Company and Kevin Cline, dated May 18, 2009 (incorporated by reference to Ex. 10.14 of the Company’s 2010 10-K) Non-Qualified Stock Option Agreement between the Company and Charles Bukowski, dated August 3, 2010 (1) (incorporated by reference to Ex. 10.15 of the Company’s 2010 10-K) 22 Purchase of Interest Agreement by and between 2009 Production and Drilling Program, L.P. and the Company, dated January 4, 2010 (incorporated by reference to Ex. 10.16 of the Company’s 2010 10-K) Purchase of Interest Agreement by and between Argyle Energy 2009-VI Year End Production Program, L.P. and the Company, dated January 4, 2010 (incorporated by reference to Ex. 10.17 of the Company’s 2010 10-K) Purchase of Interest Agreement by and between 2009/10 Production & Drilling Program, L.P. and the Company, dated March 1, 2010. (incorporated by reference to Ex. 10.18 of the Company’s 2010 10-K) Purchase of Interest Agreement by and between Burrite, Inc. and the Company, dated March 1, 2010 (incorporated by reference to Ex. 10.19 of the Company’s 2010 10-K) Purchase of Interest Agreement by and between AE 2009/2010-VI Year End Production Program, L.P. and the Company, dated March 1, 2010 (incorporated by reference to Ex. 10.20 of the Company’s 2010 10-K) Lease between RMB Jupiter Office Park, Ltd. and Bayou City Exploration, Inc. dated July 15, 2010 (incorporated by reference to Ex. 10.21 of the Company’s 2010 10-K) Lease between RMB Jupiter Office Park, Ltd. and Bayou City Exploration, Inc. dated January 15, 2011 (incorporated by reference to Ex. 10.22 of the Company’s 2010 10-K) Joint Venture Agreement of Next Energy Illinois Basin Oil & Gas Lease Development JV, dated August 26, 2011(incorporated by reference to Ex. 10.1 of the Company’s quarterly report on Form 10-Q for the period ended September 30, 2011, filed with the Commission on November 14, 2011 (the “September 2011 10-Q) Limited Partnership Agreement of 2011 Bayou City Exploration, Inc. and 2011 Bayou City Year End Drilling Program, L.P., dated October 5, 2011 (incorporated by reference to Ex. 10.2 of the September 2011 10-Q) Turnkey Drilling Contract between Bayou City Exploration, Inc. and 2011 Bayou City Year End Drilling Program, L.P., dated October 5, 2011 (incorporated by reference to Exhibit 10.3 of the September 2011 10-Q) Stock Purchase Agreement, dated March 8, 2012 by and among the Company and the investors named therein (incorporated by reference to Ex. 10.1 of the Company’s Current Report on Form 8-K filed with the Commission on March 9, 2012) First Amendment to Lease by and between the RMB Jupiter Office Park and the Company, executed October 10, 2011* Code of Ethics (incorporated by reference to Ex. 14.1 of the Company’s 2010 10-K) Consent of Pressler Petroleum Consultants, Inc.* Certification of Principal Executive Officer of Periodic Report pursuant to Rule 13a-14a/Rule 14d-14(a).* Certification of Principal Financial Officer of Periodic Report pursuant to Rule 13a-14a/Rule 14d-14(a).* Certification of Principal Executive Officer pursuant to 18 U.S.C. Section 1350.* Certification of Principal Financial Officer pursuant to 18 U.S.C. Section 1350.* Report of Pressler Petroleum Consultants, Inc.* 101.INS XBRL Instance Document* 101.SCH XBRL Extension Schema* 101.CAL XBRL Calcluation Linkbase* 101.DEF XBRL Definition Linkbase* 101.LAB XBRL Label Linkbase* 101.PRE XBRL Presentation Linkbase* * Filed herewith. (1) Signifies a management agreement. 23 SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Bayou City Exploration, Inc. By: /s/ Charles T. Bukowski Chief Executive Officer and President April 9,2012 By: /s/ Stephen C. Larkin Chief Financial Officer April 9,2012 Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed by the following persons on behalf of the registrant and in capacities and the dates indicated. By: /s/ Charles T. Bukowski By: /s/ Stephen C. Larkin Charles T. Bukowski, Director Stephen C. Larkin, Director April 9,2012 April 9,2012 By: /s/ Travis N. Creed Travis N. Creed, Director April 9,2012 24 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Bayou City Exploration, Inc. Bowling Green, Kentucky We have audited the accompanying balance sheets of Bayou City Exploration, Inc. as of December31, 2011 and 2010, and the related statements of operations, stockholders’ equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Bayou City Exploration, Inc. as of December31, 2011 and 2010, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ KWCO, P.C. KWCO, P.C. Odessa, Texas April 9, 2012 F-1 BAYOU CITY EXPLORATION, INC. BALANCE SHEETS December 31, December 31, ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable: Trade and other Prepaid expenses and other TOTAL CURRENT ASSETS OIL AND GAS PROPERTIES, NET OTHER FIXED ASSETS - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY: CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accounts payable - related party Net turnkey partnership obligation - Notes payable - minority shareholders TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Preferred stock, $0.001 par value; 5,000,000 shares authorized; No shares issued and outstanding as of December 30, 2011 and December 31, 2010 - - Common stock, $0.005 par value; 150,000,000 shares authorized; 29,003,633 shares issued and outstanding at December 30, 2011 and 29,003,633 December 31, 2010 Additional paid in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ See accompanying notes to financial statements F-2 BAYOU CITY EXPLORATION, INC. STATEMENTS OF OPERATIONS For the years ended December 31 OPERATING REVENUES: Oil and gas sales $ $ Net turnkey drilling contract revenue - Gain on sale of oil and gas properties - TOTAL OPERATING REVENUES OPERATING COSTS AND EXPENSES: Lease operating expenses and production taxes Abandonment and dry hole costs Depletion and amortization Marketing costs General and administrative costs TOTAL OPERATING COSTS OPERATING INCOME OTHER INCOME (EXPENSE): Interest expense ) ) Forgiveness of debt - Miscellaneous income NET INCOME BEFORE INCOME TAX Income tax provision - - NET INCOME $ $ NET INCOME PER COMMON SHARE - BASICAND DILUTED $ $ Weighted average common shares outstanding - Basic Diluted See accompanying notes to financial statements F-3 BAYOU CITY EXPLORATION, INC. STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY Common Stock Additional Accumulated Shares Amount Paid in Capital Deficit Total Balance at 12/31/2009 $ $ $ ) $ ) Stock options granted - - - Interest on non-interest bearing note payableto shareholder - - - Stock options exercised - Net income - - - Balance at 12/31/2010 ) Stock options granted - Interest on non-interest bearing note payableto shareholder - - - Stock options exercised - - - Net income - - - Balance at 12/31/2011 $ $ $ ) $ See accompanying notes to financial statements F-4 BAYOU CITY EXPLORATION, INC. STATEMENTS OF CASH FLOWS For the years ended December 31 CASH FLOW FROM OPERATING ACTIVITIES: Net Income $ $ Adjustments to reconcile net income to net cash flowsused in operating activities: Depreciation, depletion, and amortization Interest contributed by shareholder Gain on sale of oil and gas properties - ) Stock option expense Forgiveness of debt - ) Change in operating assets and liabilities: Accounts receivable - trade Prepaid expense and other assets - ) Accounts payable - related party - ) Accounts payable and accrued liabilities ) Net turnkey partnership obligation - NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) CASH FLOW FROM INVESTING ACTIVITIES: Purchase of oil and gas properties ) ) Purchase of other fixed assets ) - Proceeds from sale of oil and gas properties - NET CASH PROVIDED BY INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments on related party line of credit - ) Proceeds from related party line of credit - Proceeds from exercising stock options - NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES - ) NET INCREASE IN CASH CASH AT BEGINNING OF YEAR CASH AT END OF YEAR $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for interest $
